UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
________________________________
                                  )
WILLIAM D. POYNTER,               )
                                  )
                Plaintiff,        )
                                  ) Civil Action No. 13-1129 (EGS)
                v.                )
                                  )
LINDA RUSSO and                   )
JACQUELINE SULLIVAN,              )
                                  )
                Defendants.       )
                                 )

                        MEMORANDUM OPINION

     Plaintiff, a prisoner proceeding pro se and in forma

pauperis, filed this civil rights action under Bivens, alleging

that defendants, who served as court reporters during his trial

in this Court, knowingly and intentionally allowed the official

transcripts of plaintiff’s trial to reflect inaccurate testimony

and that those transcripts concealed prosecutorial misconduct.

     The Court, upon sua sponte review of plaintiff’s complaint,

will dismiss the complaint under the rule announced in Heck v.

Humphrey, 512 U.S. 477 (1994), and applied to Bivens actions in

Williams v. Hill, 74 F.3d 1339, 1340-41 (D.C. Cir. 1996).    In

Heck v. Humphrey, the plaintiff claimed that prosecutors and

police investigators involved in his criminal prosecution had

engaged in unlawful conduct that led to his arrest and

conviction. 512 U.S. at 479.   The Supreme Court held that a

plaintiff cannot pursue a civil claim where the recovery on that
claim would imply the invalidity of a criminal conviction unless

that plaintiff first establishes that the conviction has been

overturned.   Id. at 486.   In order to determine whether a Bivens

claim is barred under Heck v. Humphrey, the district court “must

consider whether a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence;

if it would, the complaint must be dismissed unless the

plaintiff can demonstrate that the conviction or sentence has

already been invalidated.”   Id. at 487.

     Here, plaintiff has not established that the conviction has

been overturned; indeed, plaintiff is currently appealing his

conviction.   See United States v. Poynter, 07-cr-48 (D.D.C.

filed Mar. 1, 2007).   Thus, the only question that remains is

whether plaintiff’s claims would necessarily imply the

invalidity of his conviction or sentence.     The Court finds that

they would.   Specifically, plaintiff alleges that the errors in

the transcripts “conceal prosecutorial misconduct” and violate

plaintiff’s right to due process.     Accordingly, plaintiff’s

claims in this action necessarily imply the invalidity of his

conviction or sentence, and must be dismissed.




                                  2
     In light of the immediate disposition of this case, the

Court will vacate its Order requiring plaintiff to pay any

portion of the filing fee from his prisoner trust fund account.

     An appropriate Order accompanies this Memorandum Opinion.

Signed:   Emmet G. Sullivan
          United States District Judge
          August 12, 2013




                                3